—Order unanimously affirmed without costs. Memorandum: Supreme Court did not abuse its discretion in awarding plaintiff counsel fees in the amount of $15,000, approximately half of the amount of counsel fees and disbursements requested. A party is not required to exhaust her resources in order to receive counsel fees (see, DeCabrera v Cabrera-Rosete, 70 NY2d 879, 881; Schafer v Schafer, 224 AD2d 1024; Behrmann v Behrmann, 204 AD2d 1076). The court properly considered the relative financial circumstances of the parties and was in the best position to assess the reasonableness of the expenses incurred under the circumstances of this litigation (see, Faust v Faust, 199 AD2d 1057; Torgersen v Torgersen, 188 AD2d 1023, lv denied 81 NY2d 709; Hackett v Hackett, 147 AD2d 611, 613). (Appeal from Order of Supreme Court, Erie County, Sconiers, J.—Counsel Fees.) Present—Green, J. P., Lawton, Doerr, Balio and Fallon, JJ.